Title: From John Adams to Benjamin Stoddert, 27 April 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy April 27th 1799

I have signed the commission for Lieutenant Parker which was inclosed in your favor of the 19th & sent it to him with your letter & its inclosures.
Your other favor of 19th contains matter of more importance. I own that the Navy has not afforded to our commerce that compleat protection which might have been expected from it, considering the vast inferiority of all the French force, both of public & private ships in the West Indies. Although I would never hurt the feelings of officers or excite questions, which might affect their reputations, or move suspicions without necessity. Yet I am prepared to agree to your arangement for Nicholson. I am not yet prepared to say whether Talbot or Sever or some other ought to be appointed to command the Constitution. Talbot I am told was not bred a seaman though an excellent officer. I apprehend that ship wants an officer of compleat nautical skill.
I am, Sir, your most obedient
